Citation Nr: 0410376	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  96-45 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for neck injury residuals, 
claimed as a neck sprain.

2.  Entitlement to service connection for bilateral sensorineural 
hearing loss.

3.  Entitlement to service connection for a right knee disability, 
claimed as a right knee condition secondary to service-connected 
plantar fascitis of the right foot.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1987 to September 
1988 and from November 1989 to March 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied a claim of entitlement to service connection 
for a neck injury and bilateral sensorineural hearing loss as not 
well-grounded.  This decision also denied service connection for a 
right knee disability on the grounds that it was neither incurred 
in, nor caused by, service.  

A subsequent rating decision dated in January 2004 determined that 
service connection remains denied for both the neck injury and 
hearing impairment.  This rating decision was issued for the 
purposes of compliance with the Veterans Claims Assistance Act of 
2000 (VCAA), as amended, which, among other things, eliminated the 
requirement that a claim be well-grounded.  The record indicates 
that the veteran was notified of the VCAA by a letter dated in 
December 2002.     

The veteran affirmatively waived his right to a personal hearing 
before a Veterans Law Judge of the Board.  See VA Form 9 (appeal 
to the Board).

Entitlement to service connection for a right knee disability, 
claimed as secondary to service-connected plantar fascitis of the 
right foot, is the subject of the remand order, below.


FINDINGS OF FACT

1.  The veteran's neck injury residuals, claimed as a neck sprain, 
are not shown to be related to active duty.

2.  The veteran's bilateral sensorineural hearing loss is not 
shown to be related to active duty.
CONCLUSIONS OF LAW

1.  Neck injury residuals, claimed as a neck sprain, were not 
incurred in active service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).

2.  Bilateral sensorineural hearing loss was not incurred in 
active service.  Nor can it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  This law redefined the 
obligations of VA with respect to the duty to assist, and imposed 
on VA certain notification requirements.  Final regulations 
implementing the VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received by VA on or after 
November 9, 2000, as well as any claim not decided as of that 
date, such as the one here.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003).

VCAA was recently revised with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 
16, 2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to make a 
decision on a claim before the expiration of the one-year period 
provided a claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on November 
9, 2000, immediately after the enactment of the VCAA, supersedes 
the decision of the U. S. Court of Appeals for the Federal Circuit 
that invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA in less than the statutory one-
year period.  Paralyzed Veterans of America v. Sec'y of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

First, VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102; 5103 (West 2002).  There is no issue in this case as to 
providing an appropriate application form, or as to the 
completeness of the application.  In a letter dated in December 
2002, the RO advised the veteran of VA's duties, including the 
duty to assist; what information and evidence is needed to 
establish entitlement to a service connection claim; what evidence 
is still needed; where and when to send information and evidence 
substantiating the claim; and who to call if he has any questions 
or needs assistance.  The letter also explained what the veteran 
could do to help the VA assist him in substantiating his claim, 
and what specifically the VA would do on its own to substantiate 
the claim.  Moreover, in the January 2004 Supplemental Statement 
of the Case (SSOC), the RO set forth VA regulations pertaining to 
the duty to assist the veteran.  The Board accordingly finds that 
VA has fulfilled its duty-to-notify obligations consistent with 
VCAA and applicable legal precedent, including Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).
  
Second, VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  This duty also has been 
satisfied.  It is noted that the RO has contacted numerous sources 
of service-related information and evidence, including service 
medical records, identified by the veteran as relevant to his 
claim and has attempted to obtain these records.  Many of these 
records have been obtained and associated with the claims folder, 
and the RO has documented unsuccessful efforts to obtain documents 
that reportedly do not exist.  Post-service evidence identified by 
the veteran as relevant to his claim is in the record.  Moreover, 
the record shows that no additional evidence was submitted to 
support the claim after the issuance of the SSOC in January 2004.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence necessary for an 
equitable disposition of the matter on appeal have been made by 
the agency of original jurisdiction.  Every possible avenue of 
assistance has been explored, and the veteran has had ample notice 
of what might be required or helpful to establish a claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in support of 
the result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran).  The Board concludes that a decision on 
the merits now would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Laws and Regulations Governing Service Connection

In order to establish service connection for a claimed disability, 
the facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability was 
incurred during active service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).  As a general matter, service connection 
for a disability is focused upon facts, as shown by evidence: (1) 
the existence of a current disability; (2) the existence of the 
disease or injury in service; and (3) a relationship or nexus 
between the current disability and any injury or disease incurred 
during service.  See Pond v. West, 12 Vet. App. 341 (1999); Watson 
v. Brown, 4 Vet. App. 309 (1993); Cuevas v. Principi, 3 Vet. App. 
542 (1992).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d) (2003).
  
For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2003).

Service connection may be granted on a presumptive basis for 
certain chronic disabilities when the disability in question is 
manifested to a compensable degree within a year after separation 
from active duty.  38 C.F.R. §§ 3.307, 3.309 (2003).  If a veteran 
served 90 days or more during a period of war or after December 
31, 1946, as the veteran in this case, and sensorineural hearing 
loss became manifest to a degree of ten percent within one year 
from date of termination of such service, such hearing impairment 
shall be presumed to have been incurred in service, even though 
there is no evidence thereof during service.  See 38 C.F.R. §§ 
3.307(a), 3.309(a) (2003).

There are other VA regulations specific to sensorineural hearing 
loss.  Under 38 C.F.R. § 3.385 (2003), impaired hearing would be 
deemed a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test (controlled speech discrimination test) are less 
than 94 percent.  The severity of hearing impairment is evaluated 
consistent with 38 C.F.R. § 4.85, Tables VI, VIA, VII, Diagnostic 
Code 6100, and § 4.86 (2003).

III.  Evidence and Analysis

The Board has reviewed all information and evidence of record.  
First, with respect to the issue of service connection for a neck 
injury, there is nothing in the service records, including service 
medical records, documenting a complaint of, or treatment for, a 
neck sprain or other traumatic injury to the neck.  In particular, 
the Board notes that a June 1989 medical consultation report 
specifically states that the head and neck appeared normal.  
Indeed, the only indications of a possibly abnormal condition 
related to the veteran's neck appear in medical treatment records 
related to an assessment of viral infection ("possibly 
bronchitis"), dated in February 1988 and March 1989, which note a 
finding of small nodes in the neck area.  There is no further 
discussion about these nodes in the service medical records.  Also 
notable is the Report of Medical Examination, dated in September 
1993, some three and one-half years after conclusion of active 
duty and apparently prepared in connection with the veteran's 
application to enlist in the Army National Guard.  This report 
indicates normal clinical findings for the head and neck.  As for 
post-service records, there is no medical evidence pertaining to 
the neck.  
Second, with respect to the issue of service connection for 
bilateral sensorineural hearing loss, the Board notes that service 
records indicate that the veteran served as a pilot in the Air 
Force, which could suggest that the veteran had been exposed to 
acoustic trauma during this time.  As for service medical evidence 
pertaining to the veteran's hearing, nothing therein indicates 
that the veteran entered service with impaired hearing.  Nor do 
these records indicate that the veteran complained about hearing 
abnormality or acoustic trauma in service.  

There is, however, evidence of several hearing examination test 
results.  As noted above, under 38 C.F.R. § 3.385, impaired 
hearing is considered a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater.  According to the service medical 
records, audiogram results dated in December 1987, apparently 
coinciding with enlistment in active service, as well as those 
dated in May 1989, September 1993, and August 1995, all indicate 
auditory thresholds in frequencies of 500, 1000, 2000, 3000, and 
4000 Hertz are all well below levels specified in 38 C.F.R. § 
3.385, for both ears.  In fact, the highest auditory threshold 
level documented was 10 decibels for the right ear, at a frequency 
of 1000 Hertz, in December 1987.  In all other findings, the 
decibel level was either zero or five, for all frequencies, for 
both ears.   

The in-service audiogram results discussed above do not show 
hearing impairment at a level that could be deemed a disability 
under 38 C.F.R. § 3.385.  Alternatively, service connection could 
be permitted on a presumptive basis where evidence shows 
manifestation of hearing impairment to such an extent within one 
year after conclusion of active service.  The veteran concluded 
his active duty in March 1990.  Accordingly, evidence dated in or 
before March 1991 documenting hearing impairment to a minimum 
compensable level would permit a grant of presumptive service 
connection.  Here, as noted above, audiogram results dated in 
September 1993 and August 1995, even later than one year after 
discharge from active duty, all show below-threshold levels under 
38 C.F.R. § 3.385.  As for post-service evidence, the record 
provides no evidence at all concerning the veteran's hearing. 

In light of all of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim with respect to 
both service connection for neck injury residuals, claimed as a 
neck sprain, and for bilateral hearing impairment.  Accordingly, 
the veteran is not entitled to a benefit of reasonable doubt in 
his favor.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

1.  Service connection for neck injury residuals, claimed as a 
neck sprain, is denied.

2.  Service connection for bilateral sensorineural hearing loss is 
denied.


REMAND

With respect to the final issue concerning the right knee 
disability, claimed as secondary to service-connected plantar 
fascitis of the right foot, the Board finds that further 
evidentiary development is needed in order to ensure that the 
veteran is afforded his due process rights, including VA 
assistance under VCAA, and that there is an adequate factual basis 
upon which a fair decision on the merits of the claim could be 
rendered.  

More specifically, the Board notes that the veteran's service 
medical records show that the veteran had reported a pre-existing 
bilateral knee problem dating back to his late teenage years.  
They further indicate that the veteran had arthroscopic surgery on 
both knees before enlistment.  Service medical records dated in 
September 1993 show that the veteran reported having been a pilot 
and had jumped out of airplanes as part of his active duty without 
knee problems.  The veteran now claims that he has a right knee 
disability allegedly secondary to service-connected right foot 
plantar fascitis.  

The Board requires further medical evidence on whether the 
veteran's present right knee disability is secondarily related to 
service-connected plantar fascitis.  There is evidence suggesting 
that there could be some connection between the two, as Dr. K. H. 
(private practitioner) indicated in 1995 treatment notes: "[The 
veteran] continued to have increasing [heel] pain, which has now 
affected his right knee . . . ."  However, it is not clear from 
this statement whether Dr. K. H. had opined that there is in fact 
an etiological relationship between the right knee symptoms and a 
prior service-connected disability.  Rather, the statement appears 
to have been a documentation of the veteran's complaint that the 
two are related.  Moreover, the Board notes that the record 
indicates that Dr. K. H. is a podiatrist, and not an orthopedic 
specialist.         

Furthermore, while the Board is aware that, after discharge, the 
veteran denied having had his pre-existing knee condition 
aggravated due to active duty, neither the Board nor the veteran 
is qualified to render a medical opinion as to whether there is no 
relationship between active duty and the pre-existing knee 
condition.

Finally, the Board notes that the RO apparently scheduled the 
veteran for an orthopedic ("joints") examination on January 5, 
2004 in light of the veteran's allegation that there is a 
secondary relationship between service-connected plantar fascitis 
of the right foot and the claimed right knee disability.  The 
record further shows that the RO maintains that the veteran had 
failed to appear for the examination without cause.  However, the 
Board notes that the veteran wrote the RO in mid-January 2004 
indicating his reasons for the failure to appear.  Among other 
things, the veteran stated that he had been working at a temporary 
job away from home and that he did not receive the RO's 
notification of the examination until the afternoon of the date of 
appointment.   
  
VA regulations in 38 C.F.R. § 3.655 provide that, when entitlement 
to a benefit cannot be established or confirmed without a current 
VA examination or reexamination, and a claimant, without good 
cause, fails to report for such examination, the claim shall be 
rated based on the evidence of record.  Examples of good cause 
include, but are not limited to, illness or hospitalization of the 
claimant, or the death of an immediate family member.
The Board is inclined to resolve any doubt with respect to the 
failure-to-report issue in the veteran's favor.  It finds that the 
veteran has shown good cause.  Accordingly, the Board does not now 
issue a decision based on the evidence of record as to whether 
service connection is warranted for the right knee disability.  
Rather, by this remand order directing a VA orthopedic 
examination, the veteran is granted another opportunity to further 
develop the factual basis for this claim.    

In light of all of the foregoing, the issue of entitlement to 
service connection for a right knee disability, claimed as 
secondary to service-connected plantar fascitis of the right foot, 
is REMANDED for the following:

1.  The RO shall schedule the veteran for a VA orthopedic 
examination to determine whether the veteran's current right knee 
disability is, at least as likely as not, causally or 
etiologically related to service-connected plantar fascitis of the 
right foot; and whether there is any relationship between the 
veteran's pre-induction bilateral knee arthroscopy surgery 
residuals and the right knee disability now claimed.  The 
veteran's claims folder should be made available to the VA medical 
examiner.  Any report resulting from the examination should be 
associated with the veteran's claims folder.  

2.  After completion of the directives above, and following any 
further appropriate development, the RO shall review the veteran's 
claims folder again to determine whether service connection is 
warranted for the right knee disability.  If the decision remains 
in any manner adverse to the veteran, the RO shall provide the 
veteran a revised Supplemental Statement of the Case and give him 
an appropriate amount of time to respond to it.  Thereafter, the 
case should be returned to the Board for further review, as 
warranted.

3.  The directives of this remand order must be completed 
consistent with the VCAA, as amended, VA regulations implementing 
VCAA, and all applicable legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the U. S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  See 
M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



